In a negligence action to recover damages for personal injuries, etc., defendant and third-party defendant appeal from an order of the Supreme Court, Westchester County, entered December 13, 1977, which granted plaintiffs’ motion (1) to set aside the jury verdict and (2) for a new trial. Order reversed, without costs or disbursements, plaintiffs’ motion denied, jury verdict reinstated and action remitted to Trial Term for the entry of an appropriate judgment. The trial court erred in setting aside the jury verdict and in ordering a new trial. The evidence presented questions of fact as to the negligence of the appellants. It cannot be said that the jury could not have reached its verdict on any fair interpretation of the evidence *548(see Scholar v Roland, 36 AD2d 732; Collins v City of New York, 263 App Div 893). Damiani, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.